Title: V, 19 November 1793
From: Knox, Henry
To: 


            
              [c.19 November 1793]
            
            The efforts which have been made without the desired effect, to adjust, by an
              amicable negociation, all causes of difference with the hostile Indians north of the
              Ohio, will I trust, be found demonstrative of the sincere dispositions of the United
              States for peace, upon moderate and equitable terms, and also, of their liberal
              intentions, of rendering more comfortable, the condition of their ignorant and
              barbarous neighbours.
            I have directed that all the papers relatively to the pacific overtures to the said
              Indians, together with the result thereof, should be laid before you for your
              information upon the subject.
            If after the fairest experiments peace is unattainable upon reasonable grounds, it
              appears to be incumbent on the United States to use decisively, such degrees of their
              force, as shall be competent, as well to the immediate protection of their exposed
              citizens, as to the exemplary punishment of those tribes, which obstinately persevere
              in their cruel depredations upon our frontiers.
            The season for military operations having been occupied by negociations, the public
              force will not probably be able to undertake any considerable enterprizes in a
              wilderness, during the remainder of the Year.
            A return of the troops in service will be laid before you, by which, it will be
              perceived that the numbers authorized by law, are materially deficient,
              notwithstanding the recruiting, has been continued to the present time. It will be a
              subject of consideration, whether the establishment shall be completed by additional
              encouragements, or whether powerful aids of militia shall be afforded to accomplish
              the public objects.
            The situation in the southwestern frontiers will also claim the serious attention of
              Congress. A statement upon this subject, together with the papers on which it is
              founded will be laid before you in order that you may be enabled to judge of the
              measures which it may be proper to adopt on the occasion. At the same time means may be devised for the prompt
              punishment of bandittie Indians belonging to tribes in peace with
              us, it would appear to be indispensible, that the laws should be so strengthened, that
              our own violators of the peace, and existing treaties, should not escape with
              impunity, & thereby bring down upon innocent men women and children all the
              horrors of savage retaliation, and also involve the United States in an unjust
              War.
            I have directed the secretary of War also to lay before you a statement of the
              present situation of the public Magazines and Arsenals. Although it will appear, that the war like apparatus and stores, contained are
              respectable, yet motives of prudence, require that large augmentations should be made
              thereto. During the recess of Congress I conceived it to be my duty to direct that
              some essential articles should be provided, and some repairs made, which might be
              required at a time and under circumstances when they could not be obtained. The
              expences incurred for these Objects, will be stated in the estimates for the ensuing
              year, for which appropriations will be requisite.
            Although it be deemed that neither our interests nor any other circumstances require
              us to become parties to the existing war among the European powers, yet it is an
              obligation of the highest nature, which every Nation owes to itself, to be provided at
              all times, in full abundance, with the means necessary for its own preservation, and
                defence. Hence it is submitted to your wisdom
              whether the exposed situation of some of the principal Seaports of the United States
              do not require that species of fortification which would secure them from insult or
              surprize. Applications for this purpose have been made to me by several of the
              excutives of the individual states, but as there was no law authorizing the measure it
              could not be undertaken. Its propriety however is too
              apparent to require any arguments to enforce it.
            Being upon the subject of our defence I feel myself impelled by a sacred love for my
              country, and by a solemn conviction of the importance of the object—again to suggest
              the propriety of establishing that bulwark of liberty and national security an
              energetic Militia. To act in all emergencies as the advanced Guard of the Country
              behind which the great body of the people by their representatives should have time
              and opportunity afforded them to take such arrangements as the situation of affairs
              might demand. With an adequate body of free citizens properly organized the United
              States would be in a condition to meet and dissipate those events,
              which sometimes arise in the affairs of men, and for which being unprepared, the
              happiness and the liberty of societies have too frequently been overturned and
              ruined.
          